


Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 14, 2014, is
made by and between Associated Materials LLC, a Delaware limited liability
company (the “Company”), and Scott Stephens (“Executive”).
WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment, on the terms and subject to the conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties to this Agreement hereby agree as follows:
1.Employment. On the terms and subject to the conditions set forth herein, the
Company hereby employs Executive as the Company’s Executive Vice President and
Chief Financial Officer and Executive accepts such employment, for the
Employment Term (as defined in Section 3). During the Employment Term, Executive
shall report to the Chief Executive Officer of the Company, performing such
duties as shall be reasonably required of an executive vice president and chief
financial officer of a corporation of a similar size and nature to the Company,
and shall have such other powers and perform such other duties as may from time
to time be assigned to him by the Chief Executive Officer of the Company and the
Board of Directors of Associated Material Group, Inc., a Delaware corporation
(“Parent”). To the extent requested by the Company’s Chief Executive Officer or
the Board of Directors of Parent (the “Board”), Executive shall also serve on
any committees of the Board and/or as a director, officer or employee of Parent
or any other person or entity which, from time to time, is a direct or indirect
subsidiary of Parent (Parent and each such subsidiary, person or entity, other
than the Company, are hereinafter referred to collectively as the “Affiliates,”
and individually as an “Affiliate”). Executive’s service as a director of the
Company or as a director, officer or employee of any Affiliate shall be without
additional compensation.
2.Performance. Executive will serve the Company faithfully and to the best of
his ability and will devote his full business time, energy, experience and
talents to the business of the Company and the Affiliates; provided, that it
shall not be a violation of this Agreement for Executive to manage his personal
investments and business affairs, or to engage in or serve such civic,
community, charitable, educational, or religious organizations as he may
reasonably select so long as such service does not interfere with Executive’s
performance of his duties hereunder.
3.Employment Term. Subject to earlier termination pursuant to Section 6,
Executive’s term of employment hereunder shall commence on October 14, 2014 (the
“Commencement Date”), and continue through the date which is three (3) years
following the Commencement Date; provided, that beginning on the third
anniversary of the Commencement Date, and on each subsequent anniversary of the
Commencement Date, such term shall be automatically extended by an additional
one year beyond the end of the then-current term, unless, at least ninety (90)
days before such third anniversary of the Commencement Date, or ninety (90) days
before any such subsequent anniversary of the Commencement Date, the Board gives
written notice to Executive that the Company does not desire to extend the term
of this Agreement, in which case, the term of employment hereunder shall
terminate as of the third anniversary of the Commencement Date or the end of the
then-current term, as applicable (the term of employment hereunder, including
any extensions, in accordance with this Section 3, shall be referred to herein
as the “Employment Term”).
4.Compensation and Benefits.
(a)Salary. As compensation for his services hereunder and in consideration of
Executive’s other agreements hereunder, during the Employment Term, the Company
shall pay Executive a base salary, payable in equal installments in accordance
with the Company’s payroll procedures, at an




--------------------------------------------------------------------------------




annual rate of $425,000 (the “Base Salary”), subject to annual review by the
Board (or its compensation committee) which may increase, but not decrease,
Executive’s Base Salary.


(b)Annual Incentive Bonus. Commencing on the Commencement Date, Executive shall
be entitled to participate in an annual incentive bonus arrangement established
by the Company on terms and conditions substantially as set forth in Exhibit A
hereto. Any annual incentive bonus to which Executive is entitled under this
Agreement for any fiscal year shall be paid in a cash lump-sum within thirty
(30) days following the close of books of the Company and completion of the
Company’s annual audit by its external accountants for such fiscal year but in
any event shall not be paid later than March 15th of the fiscal year immediately
following the fiscal year to which the bonus relates.


(c)Signing Bonus. The Company shall pay Executive a signing bonus of $225,000 on
the first payroll date following the Commencement Date. If Executive’s
employment is terminated due to Executive’s resignation for any reason or by the
Company for Cause (as defined in Section 6) prior to December 31, 2015,
Executive will promptly repay such signing bonus to the Company.


(d)Retirement, Medical, Dental and Other Benefits. During the Employment Term,
Executive shall, in accordance with the terms and conditions of the applicable
plan documents and all applicable laws, be eligible to participate in the
various retirement, medical, dental and other employee benefit plans made
available by the Company, from time to time, for its executives.


(e)Vacation; Sick Leave. During the Employment Term, Executive shall be entitled
to not less than four (4) weeks of vacation during each calendar year and sick
leave in accordance with the Company’s policies and practices with respect to
its executive officers.


(f)Business Expenses. The Company shall reimburse or advance payment to
Executive for all reasonable expenses actually incurred by him in connection
with the performance of his duties hereunder in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.


(g)Living Expenses. The Company shall pay Executive a monthly stipend of $4,000
to cover monthly living expenses and shall reimburse Executive for airfare and
other transportation expenses incurred in commuting from his residence in
Illinois to the Company’s headquarters in Northern Ohio for a period of nine (9)
months beginning on the Commencement Date. In the event that Executive decides
to permanently relocate to Northern Ohio at any time during the Employment Term,
the Company shall extend to Executive the Company’s then applicable relocation
policy; provided, that the monthly stipend of $4,000 shall terminate upon the
earlier of (i) Executive’s relocation or (ii) the 9-month anniversary of the
Commencement Date.


5.Covenants of Executive. Executive acknowledges that in the course of his
employment with the Company he will become familiar with the Company’s and its
Affiliates’ (collectively, the “Company Group”) trade secrets and with other
confidential information concerning the Company Group, and that his services are
of special, unique and extraordinary value to the Company Group. Therefore, the
Company and Executive mutually agree that it is in the interest of both parties
for Executive to enter into the restrictive covenants set forth in this
Section 5 and that such restrictions and covenants are reasonable given the
nature of Executive’s duties and the nature of the Company Group’s business.


(a)Noncompetition. During the Employment Term and for the two (2) year period
following termination of the Employment Term (the “Restricted Period”),
Executive shall not, within any jurisdiction or marketing area in which the
Company Group is doing business (or has made specific plans to do business in
the future and as to which Executive was aware of such planning at or prior to
the time Executive’s employment is terminated), directly or indirectly, own,
manage, operate, control, be employed by or participate in the ownership,
management, operation or control of, or be connected in any




--------------------------------------------------------------------------------




manner with, any Business (as hereinafter defined); provided, that Executive’s
ownership of securities of two percent (2%) or less of any class of securities
of a public company shall not, by itself, be considered to be competition with
the Company Group. For purposes of this Agreement, “Business” shall mean the
manufacturing, production, distribution or sale of exterior residential building
products, including, without limitation, vinyl siding, windows, fencing,
decking, railings and garage doors, or any other business of a type and
character engaged in by the Company Group during the Employment Term (including,
without limitation, any business in which the Company Group has specific plans
to conduct in the future and as to which Executive was aware of such planning at
or prior to the time Executive’s employment is terminated).


(b)Nonsolicitation. During the Employment Term and the Restricted Period,
Executive shall not, directly or indirectly, (i) hire or employ, solicit for
employment or otherwise contract for the services of any individual who is or
was an employee or consultant of the Company Group; (ii) otherwise induce or
attempt to induce any employee or consultant of the Company Group to leave the
employ or service of the Company Group, or in any way interfere with the
relationship between the Company Group and any employee or consultant
respectively thereof; or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company Group to cease
doing business with the Company Group, or interfere in any way with the
relationship between any such customer, supplier, licensee or business relation
and the Company Group.


(c)Nondisclosure; Inventions. For the Employment Term and at all times
thereafter, (i) Executive shall not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company Group, any customer lists, trade secrets or other confidential knowledge
or information with respect to the operations or finances of the Company Group
or with respect to confidential or secret processes, services, techniques,
customers or plans with respect to the Company Group, including, without
limitation, any know-how, research and development, software, databases,
inventions, processes, formulae, technology, designs and other intellectual
property, information concerning finances, investments, profits, pricing, costs,
products, services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals concerning the past, current
or future business, activities and operations of the Company Group (all of the
foregoing collectively hereinafter referred to as “Confidential Information”),
and (ii) Executive will not use, directly or indirectly, any Confidential
Information for the benefit of anyone other than the Company Group; provided,
that Executive has no obligation, express or implied, to refrain from using or
disclosing to others any such knowledge or information which is or hereafter
shall become available to the general public other than through disclosure by
Executive. All Confidential Information, new processes, techniques, know-how,
methods, inventions, plans, products, patents and devices developed, made or
invented by Executive, alone or with others, while an employee of the Company
which are related to the business of the Company Group shall be and become the
sole property of the Company, unless released in writing by the Board, and
Executive hereby assigns any and all rights therein or thereto to the Company.


(d)Nondisparagement. During the Employment Term and at all times thereafter,
Executive shall not take any action to disparage or criticize the Company Group
or their respective employees, directors, owners or customers or to engage in
any other action that injures or hinders the business relationships of the
Company Group. Nothing contained in this Section 5(d) shall preclude Executive
from enforcing his rights under this Agreement.


(e)Return of Company Property. All Confidential Information, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company Group, whether prepared by Executive or otherwise coming into his
possession in the course of the performance of his services under this
Agreement, shall be the exclusive property of the Company and shall be delivered
to the Company, and




--------------------------------------------------------------------------------




not retained by Executive (including, without limitations, any copies thereof),
promptly upon request by the Company and, in any event, promptly upon
termination of the Employment Term.


(f)Enforcement. Executive acknowledges that a breach of his covenants contained
in this Section 5 may cause irreparable damage to the Company Group, the exact
amount of which would be difficult to ascertain, and that the remedies at law
for any such breach or threatened breach would be inadequate. Accordingly,
Executive agrees that if he breaches or threatens to breach any of the covenants
contained in this Section 5, in addition to any other remedy which may be
available at law or in equity, the Company Group shall be entitled to specific
performance and injunctive relief to prevent the breach or any threatened breach
thereof without bond or other security or a showing that monetary damages will
not provide an adequate remedy.


(g)Scope of Covenants. The Company and Executive further acknowledge that the
time, scope, geographic area and other provisions of this Section 5 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. In the event that the agreements in this
Section 5 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.


6.Termination. The employment of Executive hereunder shall automatically
terminate at the end of the Employment Term. The employment of Executive
hereunder and the Employment Term may also be terminated at any time by the
Company with or without Cause. For purposes of this Agreement, “Cause” shall
mean: (i) embezzlement, theft or misappropriation by Executive of any property
of the Company Group; (ii) any breach by Executive of Executive’s covenants
under Section 5; (iii) any breach by Executive of any other material provision
of this Agreement which breach is not cured, to the extent susceptible to cure,
within thirty (30) days after the Company has given written notice to Executive
describing such breach; (iv) willful failure by Executive to perform the duties
of his employment hereunder which continues for a period of fourteen (14) days
following written notice thereof by the Company to Executive; (v) the conviction
of, or a plea of nolo contendere (or a similar plea) to, any criminal offense
that is a felony or involves fraud, or any other criminal offense punishable by
imprisonment of at least one year or materially injurious to the business or
reputation of the Company Group involving theft, dishonesty, misrepresentation
or moral turpitude; (vi) gross negligence or willful misconduct on the part of
Executive in the performance of his duties as an employee, officer or director
of the Company Group; (vii) Executive’s breach of his fiduciary obligations to
the Company Group; (viii) Executive’s commission of intentional, wrongful damage
to property of the Company Group; (ix) any chemical dependence of Executive
which adversely affects the performance of his duties and responsibilities to
the Company Group; or (x) Executive’s violation of the Company Group’s code of
ethics, code of business conduct or similar policies applicable to Executive.
The existence or non-existence of Cause shall be determined in good faith by the
Board. The employment of Executive may also be terminated at any time by
Executive by notice of resignation delivered to the Company not less than ninety
(90) days prior to the effective date of such resignation.


7.Severance for Terminations. Subject to Section 8 and to Executive’s continued
compliance with the covenants set forth in Section 5, if Executive’s employment
hereunder is terminated during the Employment Term by the Company or is
terminated due to expiration of the Employment Term following notice by the
Company not to extend the Employment Term in accordance with Section 3, in each
case other than (x) for Cause, (y) due to disability (as determined in the good
faith discretion of the Board) or (z) death, Executive shall be entitled to
receive as severance: (i) an amount equal to Executive’s Base Salary pursuant to
Section 4(a) (at the rate in effect immediately prior to the Termination Date),
which




--------------------------------------------------------------------------------




amount shall be payable, commencing no earlier than the sixty-first day
following such termination, in twelve (12) equal monthly installments (other
than the first such installment, which shall include all amounts that would
otherwise have been paid to Executive if payment had commenced immediately
following such termination of employment) in accordance with the Company’s
payroll procedures over the 12-month period following the date of Executive’s
termination (such 12-month period, the “Severance Period”); (ii) continued
medical and dental benefits described in Section 4(c) for the Severance Period,
at the same rate of employee and Company shared costs of such coverage as in
effect from time to time for active employees of the Company; and (iii) a pro
rata portion (based on the number of days Executive was employed by the Company
during the fiscal year of termination) of any annual incentive bonus otherwise
payable in accordance with Section 4(b) for the year of termination of
Executive’s employment, payable no earlier than the date on which such bonus, if
any, would have been paid under the applicable plan or policy of the Company
absent such termination of employment, but no later than March 15th of the
fiscal year immediately following the fiscal year of such termination. With
respect to any such continued medical and dental benefits described in clause
(ii) of the first sentence of this Section 7 for which Executive is eligible,
(I) if the Company cannot continue such benefits without adverse tax
consequences to Executive or the Company or for any other reason, the Company
shall pay Executive for the cost of such benefits; (II) such benefits shall be
discontinued in the event Executive becomes eligible for similar benefits from a
successor employer (and Executive’s eligibility for any such benefits shall be
reported by Executive to the Company); and (III) Executive’s period of
“continuation coverage” for purposes of Section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”), shall be deemed to commence on the date
of Executive’s termination of employment.


8.Termination of Compensation and Benefits; Execution of Release; Coordination
of Provisions. If Executive’s employment terminates otherwise than in a
termination entitling him to severance pay and benefits pursuant to Section 7,
Executive shall not be entitled to any severance, termination pay or similar
compensation or benefits, provided, that Executive shall be entitled to any
benefits then due or accrued in accordance with the applicable employee benefit
plans of the Company or applicable law, including “continuation coverage” under
the Company’s group health plans for purposes of Section 4980B of the Code. As a
condition of receiving any severance compensation for which Executive otherwise
qualifies under Section 7, Executive agrees to execute within sixty (60) days
following the date of Executive’s termination of employment a general release in
favor of the Company in substantially the form set forth hereto as Exhibit B,
such release to be delivered, and to have become fully irrevocable, on or before
the end of such 60-day period. It is expressly agreed and understood that if
such a release has not been executed and delivered and become fully irrevocable
by the end of such 60-day period, no amounts or benefits under Section 7 shall
be or become payable (except that any continued medical, dental or life
insurance benefits may be provided during such 60-day period pursuant to
Section 7, as the case may be, but will cease to be provided on the last day of
such period). Executive acknowledges and agrees that, except as specifically
described in Section 7, all of Executive’s rights to any compensation, benefits
(other than Base Salary earned through the date of termination of employment and
any benefits due or accrued prior to termination of employment in accordance
with the applicable employee benefit plans of the Company or applicable law),
bonuses or severance from the Company Group after termination of the Employment
Term shall cease upon such termination.


9.Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, no amount or benefit shall be paid or provided under
this Agreement or otherwise to an extent or in a manner that would result in
payments or benefits (or other compensation) not being fully deductible by the
Company Group for federal income tax purposes because of Section 280G of the
Code, or any successor provision thereto (or that would result in Executive
being subject to the excise tax imposed by Section 4999 of the Code, or any
successor provision thereto). The determination of whether any such payments or
benefits to be provided under this Agreement or otherwise would not be so
deductible (or whether Executive would be subject to such excise tax) shall be
made at the expense of the Company, if requested by either Executive or the
Company, by a firm of independent accountants or a law firm selected by the
Company and reasonably acceptable to Executive. In the event that any payment or




--------------------------------------------------------------------------------




benefit intended to be provided under this Agreement or otherwise would
constitute a “parachute payment,” as defined in Section 280G of the Code, the
Company shall designate the payments and/or benefits (beginning with cash
payments) to be reduced or modified so that the Company Group is not denied any
federal income tax deductions for any such parachute payment because of
Section 280G of the Code (or so that Executive is not subject to the excise tax
imposed by Section 4999 of the Code).


10.Notice. Any notices required or permitted hereunder shall be in writing and
shall be deemed to have been given when personally delivered or when mailed,
certified or registered mail, or sent by reputable overnight courier, postage
prepaid, to the addresses set forth as follows:
If to the Company:


Associated Materials LLC
3773 State Road
Cuyahoga Falls, OH 44223
Attention: Corporate Secretary


With copies, which shall not constitute notice, to:


Associated Materials Group, Inc.
c/o Hellman & Friedman LLC
One Maritime Plaza, 12th Floor
San Francisco, CA 94111
Attention: Erik Ragatz and Arrie Park, Esq.


-and-


Simpson Thacher & Bartlett LLP
450 Lexington Avenue
New York, NY 10017
Attention:     David Rubinsky, Esq.


If to Executive, to such address as shall most currently appear on the records
of the Company.
or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.
11.Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Articles of
Incorporation and/or Bylaws, including directors’ and officers’ insurance
policies, with such indemnification to be on terms determined by the Board or
any of its committees, but on terms no less favorable than provided to any other
Company executive officer or director and subject to the terms of any separate
written indemnification agreement.


12.General.


(a)GOVERNING LAW; CONSENT TO JURISDICTION, JURY TRIAL WAIVER. THIS AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR
RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE
APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF
DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S




--------------------------------------------------------------------------------




CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION WOULD ORDINARILY APPLY. ANY ACTION TO ENFORCE THIS AGREEMENT AND/OR
THE EXHIBITS HERETO MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE
JURISDICTION OF, A COURT SITUATED IN OHIO. EACH PARTY HEREBY WAIVES THE RIGHTS
TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY
SUCH ACTION. EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT
OR THE MATTERS CONTEMPLATED HEREBY.


(b)Construction and Severability. If any provision of this Agreement shall be
held invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired, and the parties undertake to implement
all efforts which are necessary, desirable and sufficient to amend, supplement
or substitute all and any such invalid, illegal or unenforceable provisions with
enforceable and valid provisions which would produce as nearly as may be
possible the result previously intended by the parties without renegotiation of
any material terms and conditions stipulated herein.


(c)Assignability. Executive may not assign his interest in or delegate his
duties under this Agreement. This Agreement is for the employment of Executive,
personally, and the services to be rendered by him under this Agreement must be
rendered by him and no other person. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the Company and its successors and
assigns. Without limiting the foregoing and notwithstanding anything else in
this Agreement to the contrary, the Company may assign this Agreement to, and
all rights hereunder shall inure to the benefit of, any subsidiary of the
Company or any person, firm or corporation resulting from the reorganization of
the Company or succeeding to the business or assets of the Company by purchase,
merger, consolidation or otherwise.


(d)Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company, Executive is a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) to the extent necessary to
comply with the requirements of Section 409A of the Code until the first
business day that is more than six (6) months following Executive’s termination
of employment with the Company (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. In the event that payments under this Agreement are deferred pursuant to
this Section 12(d) in order to prevent any accelerated tax or additional tax
under Section 409A of the Code, then such payments shall be paid at the time
specified under this Section 12(d) without any interest thereon. The Company
shall consult with Executive in good faith regarding the implementation of this
Section 12(d); provided, that neither the Company nor any of its Affiliates,
employees or representatives shall have any liability to Executive with respect
to the imposition of any early or additional tax under Section 409A of the Code.
Notwithstanding anything to the contrary herein, to the extent required by
Section 409A of the Code, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “Separation from Service” within the meaning
of Section 409A of the Code and, for purposes of




--------------------------------------------------------------------------------




any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean “Separation
from Service.” For purposes of Section 409A of the Code, each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. Notwithstanding anything to the contrary herein,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code, (x) the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive in any other calendar year, (y) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (z) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.


(e)Warranty by Executive. Executive represents and warrants to the Company that
Executive is not subject to any contract, agreement, judgment, order or decree
of any kind, or any restrictive agreement of any character, that restricts
Executive’s ability to perform his obligations under this Agreement or that
would be breached by Executive upon his performance of his duties pursuant to
this Agreement, and Executive shall indemnify and hold harmless the Company
Group from and against any and all liabilities, losses, claims, obligations or
the like arising from or in connection with any breach of, or inaccuracy in,
Executive’s representations and warranties contained in this sentence.


(f)Compliance with Rules and Policies. Executive shall perform all services in
accordance with the lawful policies, procedures and rules established by the
Company and the Board. In addition, Executive shall comply with all laws, rules
and regulations that are generally applicable to the Company or its subsidiaries
and their respective employees, directors and officers.


(g)Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.


(h)Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior agreements and undertakings, both written and oral, and may
not be modified or amended in any way except in writing by the parties hereto.


(i)Duration. Notwithstanding the Employment Term hereunder, this Agreement shall
continue for so long as any obligations remain under this Agreement.


(j)Termination On or After Expiration of the Employment Term. Unless the Company
and Executive otherwise agree in writing, any continuation of Executive’s
employment with the Company Group beyond the expiration of the Employment Term
shall be deemed an employment “at will” and shall not be deemed to extend any of
the provisions of this Agreement (other than as provided in Section 12(k)
below), and Executive’s employment may thereafter be terminated “at will” by
Executive or the Company.
(k)Survival. The covenants set forth in Section 5 and the parties’ respective
rights and obligations under Section 7 shall survive and shall continue to be
binding upon Executive and the Company, as the case may be, in accordance with
their terms, notwithstanding the termination or expiration of this Agreement or
the termination of Executive’s employment for any reason whatsoever.


(l)Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct. Pursuit by either party of
any available remedy, either in law or




--------------------------------------------------------------------------------




equity, or any action of any kind, does not constitute waiver of any other
remedy or action. Such remedies are cumulative and not exclusive.


(m)Counterparts. This Agreement may be executed in two or more counterparts, all
of which taken together shall constitute one instrument.


(n)Section References. The words Section and paragraph herein shall refer to
provisions of this Agreement unless expressly indicated otherwise.


[Signature page follows]




























































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto
executed this Agreement as of the day and year first written above.


ASSOCIATED MATERIALS LLC




/s/ James Kenyon
By: James Kenyon
Its: SVP of Human Resources






EXECUTIVE




/s/ Scott Stephens
Scott Stephens








































































--------------------------------------------------------------------------------




EXHIBIT A


Annual Incentive Bonus


Executive is eligible to receive an annual bonus under the Company’s Senior
Executive Incentive Compensation Program, with a target bonus equal to 75% of
Base Salary (the “Target Bonus”) and a maximum bonus of 300% of the Target
Bonus. With respect to each fiscal year commencing with the 2015 fiscal year,
the amount of annual bonus payable will be based upon the achievement of both
(i) an Adjusted EBITDA goal (the “EBITDA Bonus”) and (ii) other operating
metrics (the “OM Bonus”). The EBITDA Bonus will constitute at least 50% of the
Target Bonus. For the OM Bonus, the applicable operating metrics for each fiscal
year, as well as the bonus ranges for these metrics, will be established by the
compensation committee of the Board within the first ninety (90) days of each
such fiscal year. For the 2014 fiscal year, Executive shall receive a guaranteed
bonus equal to the Target Bonus pro-rated based on the actual number of days
Executive is employed by the Company in 2014, subject to his continued
employment on the date such bonus is paid.
For purposes of Executive’s annual incentive bonus and the computation thereof:
1.
Base Salary shall mean the annual rate of Base Salary in effect under this
Agreement as of the last day of the fiscal year to which the bonus relates.

2.
“Adjusted EBITDA” means the “EBITDA” of the Company for the applicable fiscal
year, as such term is as defined in the Indenture, except that clause (1)(i) of
such definition shall not apply for purposes of this Agreement. “Indenture”
means the Indenture dated as of October 13, 2010 among AMH Acquisition Corp.,
AMH New Finance, Inc. (formerly known as Carey New Finance, Inc.), Associated
Materials, LLC, Wells Fargo Bank, National Association and the other parties
thereto, as amended from time to time.\

3.
Adjusted EBITDA targets will be adjusted by the Board (or its compensation
committee) in good faith to reflect each acquisition or disposition by the
Company or any of its Affiliates subsequent to the Commencement Date of any
business, operation, entity (including the acquisition of only a portion of an
entity whose results will be consolidated by the Company in accordance with
generally accepted accounting principles), division of any entity or any assets
outside the ordinary course of business. If the Company or any Affiliate makes
such an acquisition or disposition in a given fiscal year, the Adjusted EBITDA
target for such fiscal year and subsequent fiscal years, if applicable, shall be
proportionately adjusted, fairly and appropriately, and only to the extent
deemed necessary by the Board (or its compensation committee) (after
consultation with the Company’s accountants), in the exercise of its good faith
judgment, in order to accurately reflect the direct and measurable effect such
acquisition or disposition has or is reasonably expected to have on such
Adjusted EBITDA target(s). In addition, to the extent applicable, Adjusted
EBITDA target(s) will be adjusted by the Board (or its compensation committee)
(after consultation with the Company’s accountants) in good faith to reflect any
changes in generally accepted accounting principles promulgated by accounting
standard setters in order to accurately reflect the effect of such changes on
such Adjusted EBITDA target(s). The intent of such adjustments is to keep the
probability of achieving the Adjusted EBITDA targets the same as if the event
triggering such adjustment had not occurred. The Board’s (or its compensation
committee’s) determination of such necessary adjustment(s) shall be made within
90 days following the completion or closing of such event, as applicable, and
shall be based on the Company’s accounting as set forth in its books and records
and on the Company’s financial plan pursuant to which the Adjusted EBITDA
targets were originally established. Any such adjustment(s) made in good faith
shall be final and binding on all persons.















--------------------------------------------------------------------------------




EXHIBIT B


GENERAL RELEASE


THIS AGREEMENT AND RELEASE, dated as of _______, 20__ (this “Agreement”), is
entered into by and between Scott Stephens (“Executive”) and Associated
Materials LLC (the “Company”).
WHEREAS, Executive entered into an employment agreement by and between Executive
and the Company, dated as of October 14, 2014 (the “Employment Agreement”); and
WHEREAS, Executive’s employment with the Company will terminate effective as of
____, 20__;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, Executive and the
Company hereby agree as follows:
1.Executive shall be provided severance pay and other benefits (the “Severance
Benefits”) in accordance with the terms and conditions of Section 7 of the
Employment Agreement; provided that, no such Severance Benefits shall be paid or
provided if Executive revokes this Agreement pursuant to Section 4 below.


2.Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases any
common law, statutory or other complaints, claims, demands, expenses, damages,
liabilities, charges or causes of action (each, a “Claim”) arising out of or
relating to Executive’s employment or termination of employment with,
Executive’s serving in any capacity in respect of, or Executive’s status at any
time as a holder of any securities of, any of the Company and any of its
affiliates (collectively, the “Company Group”), both known and unknown, in law
or in equity, which Executive may now have or ever had against any member of the
Company Group or any equityholder, agent, representative, administrator,
trustee, attorney, insurer, fiduciary, employee, director or officer of any
member of the Company Group, including their successors and assigns
(collectively, the “Company Releasees”), including, without limitation, any
claim for any severance benefit which might have been due Executive under any
previous agreement executed by and between any member of the Company Group and
Executive, and any complaint, charge or cause of action arising out of his
employment with the Company Group under the Age Discrimination in Employment Act
of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age
against individuals who are age 40 or older), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990,
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act of 1974, the Family Medical Leave Act, the Equal Pay Act, the
Securities Act of 1933, the Securities Exchange Act of 1934, the Rehabilitation
Act of 1973, the Worker Adjustment and Retraining Notification Act, and Ohio’s
Fair Employment Practices Act, all as amended; and all other federal, state and
local statutes, ordinances and regulations. By signing this Agreement, Executive
acknowledges that Executive intends to waive and release any rights known or
unknown Executive may have against the Company Releasees under these and any
other laws; provided that, Executive does not waive or release Claims (i) with
respect to the right to enforce this Agreement or those provisions of the
Employment Agreement that expressly survive the termination of Executive’s
employment with the Company, (ii) with respect to any vested right Executive may
have under any employee pension or welfare benefit plan of the Company Group, or
(iii) any rights to indemnification under any applicable indemnification
agreement, any D&O insurance policy applicable to Executive and/or the Company’s
certificates of incorporation, charter and by-laws, or (iv) with respect to any
claims that cannot legally be waived.


3.Executive acknowledges that Executive has been given twenty-one (21) days from
the date of receipt of this Agreement to consider all of the provisions of the
Agreement and, to the extent he has not used the entire 21-day period prior to
executing the Agreement, he does hereby knowingly and voluntarily




--------------------------------------------------------------------------------




waive the remainder of said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT
HE HAS READ THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT
AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY
RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.


4.Executive shall have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.


[Signature page follows]








































































        


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


ASSOCIATED MATERIALS LLC




_________________________
By:
Its:


EXECUTIVE




_________________________
Scott Stephens




